 



Exhibit 10.3

 

Assets Transfer Agreement

 

for 900,000 Tons of Coking Assets in Construction

 

Party A: Henan Province Pingdingshan Hongli Coal & Coking Co., Ltd.

 

Baofeng Coking Factory of Henan Province Pingdingshan Hongli Coal & Coking Co.,
Ltd.

 

Party B: Wuhan Guangyao New Energy Automobile Operation Co., Ltd

 

To properly address the matter of Party A’s 900,000 tons of coking assets in
construction, Party A and Party B reached following assets transfer agreement
for compliance after negotiation:

 

I.Party A and Party B confirm that: as of December 31, 2015, Party A’s 900,000
tons of stamp-charging coking assets in construction are worth RMB
319,531,307.61. (See attachment for details).

 

II.Party A agrees to transfer to Party B for RMB 45,692,140.

 

III.

Party B shall pay Party A all the payment agreed in this agreement within 6
months after this agreement becomes effective. If it is not paid off timely,
Party B will be charged at an annual interest rate of 4.5% for the then unpaid
amount after 6 months of the effective date of this agreement, until it is
cleared.

 

IV.Any arbitration and suits due to unsuccessful negotiation related hereto
which Party B participated, and the enforcement of decisions of arbitration and
suits are unrelated to Party A.

 

V.Representations and Warranties:

 

A.            Party A represents and warrants:

 

1.          It was legally incorporated with valid existence, has the right to
conduct the transfer under this agreement and has the capability to bear civil
responsibility independently.

 

2.          The assets it transfers are legal and effective.

 

3.          After this transfer agreement is signed and becomes effective, Party
B will proceed according to the agreement provisions and the parties will not
have any legal relationship regarding the assets.

 

4.          Please see the attachment for the details of Party A’s assets as of
December 31, 2015.

 



 

 

B.            Party B represents and warrants:

 

1.            It was legally incorporated with valid existence, has the right to
accept the transfer under this agreement and has the capability to bear civil
responsibility independently.

 

2.            Its acceptance of the assets under this agreement has been
authorized or approved by its internal authority organization.

 

3.            After Party B receives the assets, it shall also receive relevant
obligations caused by the assets.

 

4.            Before Party B receives the assets, it has fully understood all
content of the assets, and its authenticity has been fully understood by Party
B.

 

VI.If this agreement is invalid or cancelled, Party B will still perform its
obligations according to the original agreement and other legal documents.

 

VII.All parties agree, if one party violates its representations or warranties
made in this agreement or any other obligations, so the other party suffers or
happens loss, damage, claim or responsibility, the violating party shall fully
compensates the suffering party.

 

VIII.This agreement is effective after Party A and Party B sign and seal.

 

IX.Parties can enter into supplemental agreement for other matters, which shall
not contradict with this agreement.

 

X.This agreement is made in duplicate, one original for each party hereto.

 

Party A (official seal):

 

Party B (official seal):

 

January 25, 2015

 



 

 

900,000 tons of coking assets in construction and intangible assets

 

   Book Value as of December 31, 2015  Project in Construction    
Infrastructure and Factory Buildings   164,118,449.00  Others   746,014.78 
Interest Capitalization   10,943,823.00         Sum   175,808,286.78 

 

    Book Value as of December 31, 2015  Intangible Assets (Land Use Right and
Land Certificate)      Demolition Compensation and Access to Water Supply,
Electricity and Roads as well as Land Leveling   128,941,770.83  Land
Certificate   14,781,250.00         Sum   143,723,020.83         Total 
 319,531,307.61 

 



 